At the outset, let me 
extend my congratulations and appreciation to the 
President of the General Assembly for his leadership 
and work with the General Assembly at its sixty-eighth 
session and to the Secretary-General for his continuing 
leadership.

The Palauan flag depicts a yellow full moon against 
a blue ocean. That combination of moon and ocean is a 
metaphor for nature’s balance and harmony through the 
consistency of the rising and falling tides. Just before 
I left to come to the General Assembly, during a full 
moon high tide, my back yard, which nestles against 
the ocean, flooded. Typhoon Usagi passed through the 
Pacific just a few days later and landed in Asia, killing 
many people. It was followed almost immediately by 
Tropical Storm Pabuk.

When I was a child, my back yard did not flood 
and we did not have tropical storm after tropical storm 
pass through our Pacific islands. It is therefore as clear 
to me as it is to other Pacific leaders that the full moon 
and the ocean are no longer metaphors for balance and 
harmony. Today they represent imbalance from our 
past excesses and a lack of harmony due to our current 
inability, as the Secretary-General has so often said, to 
create the world we want.

The leaders and the people of the world certainly 
face many challenges moving forward in creating the 
world we want and in developing a sustainable future. 
In addressing the next round of sustainable development 
goals and in responding to the ever-growing challenges 



of global warming, it is imperative that we all do a better 
job of working together to solve the serious issues that 
we face.

World leaders at the 1992 Earth Summit in 
Rio established a positive and rational vision of 
partnership and sustainable development for the 
world. Unfortunately, that vision seems to have been 
sidetracked. There is therefore frustration in many 
countries today related to our failure to move that vision 
forward, the slow pace in progress in meeting our joint 
goals, and the fear that those goals are being diluted.

Today, it appears that the United Nations Framework 
Convention on Climate Change has stalled, that the 
Kyoto Protocol is on life support, and that the United 
Nations Conference on Sustainable Development 
has not done enough to strengthen our three pillars 
of sustainable development. Our job as leaders is to 
reinvigorate our efforts by establishing real mitigation 
commitments and identifying immediate, sufficient 
and long-term implementation financing.

Together, we reaffirmed the principle of common 
but differentiated responsibilities at Rio and moved 
forward with the green economy approach to 
sustainable development issues. We must not allow our 
green economy to become business as usual. Rather, 
we must take concrete actions to make real our stated 
reaffirmation of the principles of the Monterrey 
Consensus and the Doha Declaration on Financing 
for Development. Only then will our sustainable 
development goals discussed at this session of the 
Generally Assembly have a real chance to respond to our 
current worldwide environmental and developmental 
emergency. 

It is clear that what is needed today is 
leadership — leadership from the developed world and 
leadership from the developing world; leadership that 
focuses beyond borders and looks farther than today’s 
problems; ultimately, leadership that creates a broad 
consensus vision to preserve our planet for tomorrow’s 
children. Such leadership must be based upon concrete 
and clear principles that will help guide all of our 
actions.

First, all nations, large and small, must accept 
direct and primary responsibility for global issues that 
threaten our planetary future, and must immediately 
take appropriate action. Secondly, we must protect 
the natural resources of all people and all nations, 
and recognize that no nation has the right to pollute 
the resources of another. Thirdly, we must recognize 
the need for the richer nations of the world to actively 
address actions that threaten the poorer nations of the 
world. Fourthly, we must protect human resources 
through governing strategies that focus on broad-based 
education, health, jobs and equal opportunities, and 
that acknowledge cultures, traditions and homelands. 
Finally, we must agree, in all matters, to promote and 
protect the human rights and peaceful existence of all 
the people of the world. Discussion, not weapons, is 
the best way to resolve differences and uphold human 
rights.

Let me interject here that as we witness so many 
areas of conflict on our planet, I think it is time for all of 
us, as leaders, to use this great institution and our own 
efforts to condemn violence against people, including 
the use of chemical weapons, for any reason, and to 
seek an end to armed conflict wherever we can. The 
events in Kenya are but one of a series of violent acts 
against people that we must work together to eliminate.

Our global warming doomsday is already set 
in stone if we fail to act. It is therefore our job as 
leaders to take all necessary action to eliminate the 
current threat. My country, along with other Pacific 
island nations, is unwilling even to discuss a 3°C-to-
5°C temperature-increase scenario by the end of the 
century, for that will ensure our demise. We are also 
unwilling to discuss the issue of migration. Instead, we 
will continue to work with our developed partners to 
implement strong mitigation commitments and follow-
through action to hold the line on that increase to a 
more realistic 1.5°C level.

My small Pacific country supports the concepts 
inherent in the Majuro Declaration for Climate 
Leadership, issued at the Pacific Island Forum this year. 
The Declaration acknowledges the gross insufficiency 
of current efforts to reduce greenhouse-gas emissions. 
It also recognizes the necessity of ramping up climate 
change responses immediately and provides a platform 
for country leaders to establish new and realistic 
reduction commitments. As leaders, we must all 
respond to global warming in both the short and long 
term, from the top down and the bottom up, both pre-
2020 and post-2020.

We should not forget, however, that the primary 
responsibility for reducing greenhouse gases still rests 
with our developed partners. We must therefore use 
the opportunity of the nineteenth session of the United 
Nations Framework Convention on Climate Change, 



to be held in Warsaw, and thereafter, to support the 
technical work needed to fast-track the policies and 
technologies appropriate to accomplishing our goal; to 
revive the Kyoto Protocol or develop a more responsive 
alternative, and deliver and expand on commitments 
to reduce greenhouse gases; to phase out inefficient 
fossil-fuel subsidies that distort world oil prices; and 
to arrive at a legally binding agreement to respond to 
and compensate for loss and damage associated with 
the impact of climate change in vulnerable countries.

Here at the United Nations in New York, we must 
deal with global warming security issues by appointing 
a special representative on climate and security to help 
expand our understanding of the security dimensions of 
climate change, and by establishing a joint task force, 
led by the Secretary-General, to assess and expand 
United Nations capacity to respond to the security 
implications of climate change. We must make 2014 
the year of ambition. As host of the forty-fifth Pacific 
Islands Forum, Palau pledges to use that summit to 
build on the Majuro Declaration and to drive greater 
action. As leaders, we must also come to the Secretary-
General’s climate change summit next year ready to 
discuss the new mitigation actions we are prepared to 
take and the plans necessary to see that they are fully 
implemented.

My country is trying with all its might to embrace 
its leadership on issues of sustainable development. To 
date, Palau has committed to providing 20 per cent of 
its energy through renewable sources by 2020 and to 
reducing energy consumption through efficiency and 
conservation efforts. We have also declared and begun 
to implement the Micronesia Challenge, which commits 
the Micronesian region to effectively conserving at least 
30 per cent of near-shore marine resources and 20 per 
cent of terrestrial resources by 2020. In that effort, Palau 
and other Micronesian jurisdictions have strengthened 
or established more than 150 protected and managed 
areas covering more than 680,000 hectares, leveraged 
more than $20 million in operational funds and inspired 
other efforts, such as the Caribbean Challenge, the 
Coral Triangle initiative and the Western Indian Ocean 
Coastal Challenge.

In addition, we have recently sponsored the 
creation of a Pacific Islands Forum invasive species 
advisory group to improve regional efforts to reduce 
the expansion of invasive species throughout the 
Pacific. Palau has also pioneered the planet’s first shark 
sanctuary and, finally, recently engaged to pursue our 
most ambitious commitment to date — establishing 
the world’s first comprehensive marine sanctuary, 
which will close Palau’s exclusive economic zone to 
commercial fishing. We ask all the nations of the world 
to move in a similar direction, while recognizing their 
own unique circumstances, to help protect our planet’s 
natural resources. An example of one simple action 
that would have a major impact on saving our shark 
population would be the prohibition of shark’s fin soup. 
That is something that everyone in the world can clearly 
do without.

We are at a historic global moment. A year from 
now, the United Nations will launch the sustainable 
development goals, in a framework that will define 
the relationship between our peoples and our planet 
for generations to come. Through those goals, we must 
commit to a more sustainable use of the oceans. They 
cover two-thirds of the world’s surface and connect 
90 per cent of its population. A billion people are 
dependent on their fish. The oceans’ health is undeniably 
linked to our culture, societies and economies. Yet 
in the Millennium Development Goals (MDGs), the 
oceans received no mention. As the MDGs wind down 
in 2015, we need a new paradigm.

It is therefore time to enunciate our commitment 
to our oceans with a sustainable development goal that 
deals exclusively with them. Drawing from the lessons 
learned from the MDGs, we as leaders must create a goal 
that is resonant, measurable and easily communicated. 
Failure to do so will leave us naked before the shifting 
tides. In our sustainable development goals, we must 
also focus on non-communicable diseases (NCDs), 
which cause two-thirds of the world’s 57 million deaths 
annually. Within that context, we should also recognize 
that tobacco consumption, which was not included in 
the MDGs, has a direct impact on worsening NCDs and 
must therefore be separately targeted.

None of our leadership goals can be achieved 
without strong partnerships. Fortunately, Palau has 
been blessed over the last half-century with strong 
regional and international partners. I would first like 
to acknowledge the more than 50 years of support and 
leadership shown to us by the United States. We stand 
with the United States in its ongoing efforts to guide the 
international response to the horrific actions in Syria. 
We are also grateful for its very generous economic 
support over the years, and for being a reliable ally on 
which we can depend. We look forward to the final 



completion of the treaty that will renew and reinforce 
our relationship.

Palau would also like to acknowledge the significant 
support we have received over the years from our friend 
Japan. We are hopeful that expansion and reform of the 
Security Council will result in permanent membership 
of the Council for Japan. In addition, we would like 
to thank the Republic of China on Taiwan for its 
friendship and economic support in helping Palau to 
achieve its Millennium Development Goals and move 
on to the post-2015 development agenda through grants 
and technical assistance in the areas of infrastructure, 
food security enhancement and human capacity. We 
strongly support Taiwan’s expanded participation in 
the United Nations system, acknowledge the expansion 
of its meaningful participation in United Nations 
specialized agencies and mechanisms, and call on the 
United Nations system to accept Taiwan’s participation 
as a valuable contributor to our collective efforts.

Beginning with the leadership of those assembled 
here, and working down to every level of international 
action and cooperation, we can respond, in a timely and 
expedited fashion, to the real emergencies we face. But 
the time for excuses is over. It is now time for leaders 
to lead.
